DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, 20-25 are subject under examination.

Allowable Subject Matter
Claims 1-18, 20-25 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Prior art fails to teach combination of “the memory is a first memory, the device to tear down the WUR Mode operation by discarding from a second memory WUR parameters negotiated during the WUR Mode setup frame exchange; the first memory and the second memory include circuitries that are one of distinct from one another, or that at least partially overlap one another; and the WUR parameters include a Minimum Wake-up Duration corresponding to a minimum on duration of a WUR duty cycle operation, a WUR Operating Class corresponding to an operating class in use for transmission of a WUR frame, a WUR Channel corresponding to a channel for transmission of the WUR frame, a WUR Beacon period corresponding to a number of
time units (TUs) between consecutive target WUR beacon transmission times (TWBTTs).” In addition to other limitations of claim 1. 

Regarding claim 15, Prior art fails to teach the combination of “wherein: 

the WUR parameters include a Minimum Wake-up Duration corresponding to a minimum on duration of a WUR duty cycle operation, a WUR Operating Class corresponding to an operating class in use for transmission of a WUR frame, a WUR Channel corresponding to a channel for transmission of the WUR frame, a WUR Beacon period corresponding to a number of time units (TUs) between consecutive target WUR beacon transmission times (TWBTTs).” In addition to other limitations of claim 15. 

Regarding claim 21, Prior art fails to teach the combination of “causing the tear down of the WUR Mode operation includes discarding WUR parameters negotiated during the WUR Mode setup frame exchange; and the WUR parameters include a Minimum Wake-up Duration corresponding to a minimum on duration of a WUR duty cycle operation, a WUR Operating Class corresponding to an operating class in use for transmission of a WUR frame, a WUR Channel corresponding to a channel for transmission of the WUR frame, a WUR Beacon period corresponding to a number of time units (TUs) between consecutive target WUR beacon transmission times (TWBTTs)” in addition to other limitations of claim 21.

Claims 2-14, 16-18, 20, 22-25 are allowed as being dependent on claim 1 or 15 or 21.

Reference Huang (US 2019/0045451) teaches “exiting the WUR mode to a non -WUR mode terminates the negotiated WUR mode parameters. As a result, when the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PAMIT KAUR/Examiner, Art Unit 2416 

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416